Citation Nr: 1011903	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.   He also served in the National Guard from June 1980 
to October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO, in pertinent part, confirmed 
and continued previous denials of service connection for a 
low back condition. 

The Veteran presented testimony before the RO in November 
2007 and the Board in April 2009.  The transcripts of these 
hearings have been associated with the claims folder.

The issue on appeal was previously before the Board in June 
2009, when it was reopened the Veteran's previously denied 
claim for service connection for low back disability and 
remanded it for additional development.  In its remand order, 
the Board instructed the Agency of Original Jurisdiction 
(AOJ) to seek the Veteran's assistance in obtaining any 
outstanding VA or private treatment records and schedule the 
Veteran for a VA examination to determine the etiology of the 
current diagnosed low back disability.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).
 

FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the Veteran's current low back disability was 
incurred in or aggravated by any period active service (to 
include active duty for training (ACDUTRA)).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the October 2006 RO decision in the matter, VA 
sent a letter to the Veteran in June 2006 that addressed some 
notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  In that notice letter, VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that in 
response to the Board's June 2009 decision and remand, in 
July 2009, the Veteran submitted a list of all the medical 
providers who have treated him for his low back pain.  The 
record already contains pertinent medical treatment records 
from some of the providers that the Veteran has listed.  
Additionally, next to the names of some of the providers, the 
Veteran noted that these providers were dead.  The Board 
finds that it may proceed with adjudication of the claim 
without prejudice to the Veteran.  The record already 
contains treatment records from some of those who provided 
the Veteran medical care, and, of the providers whose 
treatment records have not been associated with the claims 
file, the Veteran has indicated that those treatment records 
are not available. (See for example, the records of Dr. J. J. 
Boersma).  

The only medical provider listed by the Veteran from whom 
treatment records (including a report of a magnetic resonance 
imaging (MRI) and injection treatments) have not been sought, 
is Dr. Jones.  In a July 2009 notice letter, VA asked the 
Veteran to identify any outstanding pertinent medical 
treatment records and to submit to a completed VA Form 21-
4142, Authorization and Consent to Release Information.  As 
of the date of this decision, the Veteran has not provided VA 
with completed VA Form 21-4142 for these treatment records 
from Dr. Jones.  As such, these records could not be 
requested.  The Board reminds the Veteran that VA's duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

VA has provided the Veteran with medical examinations in 
January 1966, May 2007 and September 2009.  The May 2007 and 
the September 2009 VA examination were conducted by the same 
VA examiner.  In the May 2007 examination report, the VA 
examiner addressed the issue of whether the Veteran's current 
low back disability was etiologically related to a June 1987 
injury and in the September 2009 VA examination report, the 
VA examiner discussed whether the Veteran's current low back 
disability was incurred in or aggravated by his service.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

The Veteran seeks service connection for his low back 
disability.  He asserts that his low back disability was 
incurred in service in the 1960s and that it was further 
aggravated when he reinjured it while on duty for the 
National Guard. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009).  

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran asserts that service connection for 
a low back disability is warranted.  He contends that he 
injured his low back during service and he has experienced 
low back pain since his discharge.  The Veteran also states 
that he reinjured his low back while on duty for the National 
Guard.  

A review of the Veteran service treatment records shows the 
Veteran sought treatment for upper lumbar back pain when 
bending over in July 1961.  In April 1962, the Veteran 
complained of a snapping sensation in his left low back.  He 
had been throwing a ball.  The Veteran's back was manipulated 
thinking the problem was a slipped joint.  X-rays were 
negative on both occasions.  The March 1963 separation 
examination was negative for a back condition. 

The post-service treatment records show that in January 1965, 
the Veteran sought treatment for a sore back and inflamed 
back muscles.  A November 1966 VA examination report shows 
the Veteran was diagnosed with a low back strain, but the 
results from the back x-ray revealed essentially normal 
findings.  The VA examination report did not contain a 
medical opinion on whether the Veteran's low back strain was 
etiologically related to service.  

In February 1969, the Veteran was hospitalized at Saint 
Vincent's Hospital for chronic lumbar strain.  The Veteran 
had informed treatment providers that he had back problems 
off and on since service.  The result of the lumbar x-rays 
were negative.  

The record contains the Veteran's service treatment records 
from the Veteran's National Guard period of service dated 
between June 1980 and October 1991.  The report of a June 
1980 examination shows that the Veteran's spine was evaluated 
as normal.  On an associated report of medical history, the 
Veteran indicated that he had experienced recurrent back 
pain.  It was noted that the Veteran was treated for a back 
injury in 1969.  Service treatment records dated in June 1987 
show the Veteran injured his back while lifting heavy boxes 
at Ft. McCoy.  A line of duty determination found the Veteran 
was on ACDUTRA during the incident and that the injury (back 
strain) was in fact incurred in the line of duty.  The 
Veteran complained of back pain on Reports of Medical History 
between 1987 and 1991.  

Private medical records dated in August 1984 contain the 
Veteran's complaints of chronic back problems since 1961.  A 
September 1984 X-rays showed early degenerative arthritis in 
the facet joints.  Another private treatment record shows a 
re-injury of the Veteran's back in January 1989.

A March 1995 evaluation from the United States Postal Service 
notes a lumbar injury in the Army.  The treatment records 
from Aurora/Bay Care Clinic dated between 2003 and 2009 
contain treatment for lumbar facet joint syndrome and for 
right lower extremity radiating pain secondary to spinal 
stenosis.

In May 2007, the Veteran was afforded a VA spine examination 
in conjunction with his claim.  The Veteran was diagnosed 
with degenerative joint disease.  The VA examiner found that 
the Veteran had a degenerative condition since 1984 and that 
the June 1987 injury was most likely a self-limiting 
condition.  The examiner concluded that the Veteran had a 
pre-existing back condition which was not aggravated by the 
June 1987 ACDUTRA incident.  The VA examiner did not offer an 
opinion with regard to the complaints referable to the back 
during active military service in 1961 and 1962.

The Veteran underwent another VA spine examination in 
September 2009, which was conducted by the same VA examiner.  
The VA examiner noted that the Veteran's medical treatment 
records showed that his "chronic" back pain problem began 
in January 1983.  The VA examiner noted that the record 
clearly shows the Veteran was seen for low back pain in July 
1961 and April 1962, but the record lacked any follow-up 
treatment for those injuries over the subsequent four years 
until he was diagnosed in 1966 with low back strain.  The VA 
examiner noted that there was an absence of any 
radiculopathy-like symptoms during or after those incidents, 
which indicates that there was no injury to any discs or 
vertebrae at the time of the injuries.  The VA examiner found 
that the 1961 and 1962 inservice injuries were self-limiting 
acute injuries which resolved without any residuals and did 
not cause any problems after the injuries were sustained.  
The VA examiner found that the inservice low back injuries 
were not in any way related to his current low back 
condition.  The VA examiner also confirmed his previous 
finding that the Veteran's current degenerative condition had 
an onset in 1983 based on the Veteran's reports and the lack 
of x-ray evidence, and it was not caused or aggravated by the 
back injury he sustained in the June 1987 ACDUTRA incident.  

Here, the record shows that the Veteran injured his back 
three times in service - twice while on active duty in the 
Army and once while on duty for the National Guard.  The 
September 2009 VA examination report shows that the Veteran 
has a current diagnosis for a low back disability that 
includes degenerative disc disease with radiculopathy at L4-
L5.  The remaining question on appeal is whether the evidence 
of record supports a link between the Veteran's current low 
back disability and his low back injuries in 1961, 1962 and 
1987.  Based on a review of the evidence, the Board finds 
that the preponderance of the medical evidence is against a 
finding that the Veteran's low back disability was incurred 
in or aggravated by his service. 

The competent medical evidence of record shows that the 
Veteran's current low back disability was not incurred during 
service.  The VA examiner found that the Veteran's inservice 
back injuries from 1961, 1962 and 1897 were acute and self-
limiting injuries, and those injuries in no way predisposed 
his current chronic low back condition.  The record contains 
no other medical opinion that shows a different medical 
conclusion.  

The Board notes that several of the treatment records contain 
notation that the Veteran reported the onset of his low back 
pain in service (and perhaps indicate a connection to the 
current disability).  These treatment notes are nothing more 
than a recitation of the Veteran's belief and do not 
illustrate a well thought out medical conclusion.  It is 
noted that a bare transcription in a medical record of the 
Veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board has also considered the Veteran's assertion that 
his low back disability had its onset in service.  It is 
noted that the Veteran is competent to attest to his 
observations of his disability, such as the onset of 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the 
contemporary medical evidence at the time of the Veteran's 
discharge, however, does not confirm his assertions.  Rather, 
the March 1963 separation examination report shows that at 
the time of his discharge, there is no indication of chronic 
low back condition.  The Board finds the separation 
examination to be very probative evidence against the Veteran 
as it is very close in time to the date in question.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran).  Additionally, the record 
contains a medical opinion from the VA examiner who rules out 
a link between the Veteran's 1961 and 1962 back injuries and 
his current disability. 

The record does not show that the Veteran's current low back 
disability was aggravated by the 1987 ACDUTRA incident.  A 
private treatment record shows that the Veteran reported the 
onset of his "chronic" back condition was in 1983.  The VA 
examiner found that the record showed an onset of the 
Veteran's current low back condition was at least since 1984 
based on the Veteran's reports and the lack of previous x-ray 
evidence.  The VA examiner had concluded that the Veteran's 
pre-existing low back condition was not aggravated by the 
1987 ACDUTRA incident, because the 1987 injury was most 
likely a self-limiting condition.  There is no medical 
opinion to the contrary.  

The Board has also considered the Veteran's lay assertion 
that his disability was aggravated by the June 1987 ACDUTRA 
incident.  This belief , however, is not competent medical or 
persuasive evidence, because there is no indication that the 
Veteran's has the required medical knowledge to offer an 
opinion on aggravation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Where the determinative issue 
involves a medical opinion, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical etiology do not constitute competent 
medical evidence.  Id.

In sum, the preponderance of the medical evidence does not 
show a chronic low back disorder was incurred in or 
aggravated by service.  Medical opinions on file are against 
such an assertion.  Additionally, there is no competent 
medical evidence that shows the Veteran's low back condition 
was aggravated by the 1987 ACDUTRA incident.  The only 
opinions favoring the award of service connection are those 
of the Veteran.  As stated earlier, while he is competent to 
discuss hypertension is symptoms over the years, he is not 
medically trained such that he is competent to provide 
diagnoses or probative statements as to the likely etiology 
of any condition.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Veteran's claim must be denied. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


